DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11 and 18-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curet et al. (US 2010/0116435) as evidenced by Hypro 2000X168LC VTB, 8/14/13.
Considering Claims 1-3, 5-7:  Curet et al. teaches a composition comprising a methyl methacrylate components; dimethyl-para-toluene/an anaerobic cure inducing components; 21 parts of a styrene butadiene block copolymer; and 10 parts by weight of a functionalized polybutadiene (¶0099).  Example 11 does not contain additional toughening agent, including the core-shell component (d).  Curet et al. teaches the polybutadiene as being Hypro VTB 2000x168.  As shown by the evidentiary reference, Hypro VTB 2000x168 is methacrylate terminated polybutadiene.  
	Curet et al. does not teach that the composition will not cure until exposed to an anaerobic environment.  However, Curet et al. teaches the same cure system as the instant claims.  The original specification does not identify any specific curatives or monomers that achieve the claimed property, and thus the property would be achieved by any of the claimed curatives.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claim 8:  Curet et al. teaches adding a methacrylate functionalized acrylonitrile-butadiene polymer to the composition (Claim 7).
Considering Claim 9-11:  The evidentiary reference teaches that Hypro VTB 2000x168 has a molecular weight of 4,450/about 4,000.
Considering Claim 18-20 and 22:  Curet et al. teaches using the adhesive to bond a metal to a plastic (¶0059).
Considering Claim 21:  Curet et al. teaches the plastic as being ABS, PVC, or an acrylic (¶0061).
Considering Claim 23:  Curet et al. teaches the metal as being aluminum, steel, copper or zinc (¶0061).
Considering Claims 24 and 25:  Curet et al. teaches adhesively bonding two substrates, followed by curing (¶0059; 0069).

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curet et al. (US 2010/0116435) as evidenced by Hypro 2000X168LC VTB, 8/14/13.
Considering Claim 26:  Curet et al. teaches a composition comprising a methyl methacrylate components; dimethyl-para-toluene/an anaerobic cure inducing components; 21 parts of a styrene butadiene block copolymer; and 10 parts by weight of a functionalized polybutadiene (¶0099).  Example 11 does not contain additional toughening agent, including the core-shell component (d).  Curet et al. teaches the polybutadiene as being Hypro VTB 2000x168.  As shown by the evidentiary reference, Hypro VTB 2000x168 is methacrylate terminated polybutadiene.  Curet et al. teaches adhesively bonding two substrates, followed by curing (¶0059; 0069).
Curet et al. does not teach that the composition will not cure until exposed to an anaerobic environment.  However, Curet et al. teaches the same cure system as the instant claims.  The original specification does not identify any specific curatives or monomers that achieve the claimed property, and thus the property would be achieved by any of the claimed curatives.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.

Allowable Subject Matter
Claims 4, 12-17, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering Claim 4:  The closest prior art of record does not teach or suggest the claimed composition.  As the applicant persuasively argues the consisting of language used in the instant claims has been found to exclude additional compounds of the recited class, or toughening agents in the instant case.  The invention of Curet et al., discussed above, requires a core-shell particle that functions as a toughening agent (¶0038; ¶0011-15).  While Curet et al. teaches a comparative example that anticipates the composition of claim 1, it would not be obvious to modify the amounts of styrene butadiene block copolymer and functionalized polybutadiene to the claimed amounts, while also ignoring the clear teaching of Curet et al. that core-shell particles are a required component of the compositions.  
Considering Claim 12:  The closest prior art of record does not teach or suggest the claimed composition.  As the applicant persuasively argues the consisting of language used in the instant claims has been found to exclude additional compounds of the recited class, or toughening agents in the instant case.  The invention of Curet et al., discussed above, requires a core-shell particle that functions as a toughening agent (¶0038; ¶0011-15).  While Curet et al. teaches a comparative example that anticipates the composition of claim 1, it would not be obvious to modify the amounts of styrene in the styrene butadiene block copolymer to the claimed amounts, while also ignoring the clear teaching of Curet et al. that core-shell particles are a required component of the compositions.  
Considering Claims 13 and 14:  Considering Claim 4:  The closest prior art of record does not teach or suggest the claimed composition.  As the applicant persuasively argues the consisting of language used in the instant claims has been found to exclude additional compounds of the recited class, or toughening agents in the instant case.  The invention of Curet et al., discussed above, requires a core-shell particle that functions as a toughening agent (¶0038; ¶0011-15).  While Curet et al. teaches a comparative example that anticipates the composition of claim 1, it would not be obvious to add a propoxylated bisphenol A fumarate to the comparative composition, while also ignoring the clear teaching of Curet et al. that core-shell particles are a required component of the compositions.  
Considering Claims 15-17:  The closest prior art of record does not teach or suggest the claimed composition.  As the applicant persuasively argues the consisting of language used in the instant claims has been found to exclude additional compounds of the recited class, or toughening agents in the instant case.  The invention of Curet et al., discussed above, requires a core-shell particle that functions as a toughening agent (¶0038; ¶0011-15).  While Curet et al. teaches a comparative example that anticipates the composition of claim 1, it would not be obvious to add a transition 
Considering Claims 27 and 30:  The closest prior art of record does not teach or suggest the claimed composition.  As the applicant persuasively argues the consisting of language used in the instant claims has been found to exclude additional compounds of the recited class, or toughening agents in the instant case.  The invention of Curet et al., discussed above, requires a core-shell particle that functions as a toughening agent (¶0038; ¶0011-15).  While Curet et al. teaches a comparative example that anticipates the composition of claim 1, add an activator to the substrate surface, while also ignoring the clear teaching of Curet et al. that core-shell particles are a required component of the compositions.  
Considering Claims 28 and 29:  The closest prior art of record does not teach or suggest the claimed composition.  As the applicant persuasively argues the consisting of language used in the instant claims has been found to exclude additional compounds of the recited class, or toughening agents in the instant case.  The invention of Curet et al., discussed above, requires a core-shell particle that functions as a toughening agent (¶0038; ¶0011-15).  While Curet et al. teaches a comparative example that anticipates the composition of claims 1 and the process of claim 26, it would not be obvious to modify the amounts of styrene butadiene block copolymer and functionalized polybutadiene to the claimed amounts, while also ignoring the clear teaching of Curet et al. that core-shell particles are a required component of the compositions.  

Response to Arguments
Applicant's arguments filed September 18, 2020 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Curet et al. requires an additional toughening agent in the composition is not persuasive.  Curet et al. teaches a composition comprising a methyl methacrylate components; dimethyl-para-toluene/an anaerobic cure inducing components; 21 parts of a styrene butadiene block copolymer; and 10 parts by weight of a functionalized polybutadiene (¶0099).  Example 11 does not contain additional toughening agent, including the core-shell component (d).  While this is a comparative example, the comparative example itself anticipates the claimed composition, as it does not teach contain the additional toughening agent.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767